Citation Nr: 0202798	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
foot disability.  

(The issues of entitlement to service connection for 
bilateral foot disability and entitlement to an increased 
rating for service-connected bilateral shin splints, 
currently rated as 10 percent disabling, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 2000, a statement of the case was issued in January 
2001, and a substantive appeal was received in August 2001.  
The veteran testified at a Board videoconference hearing in 
January 2002.

For reasons hereinafter discussed, the Board is undertaking 
additional development of the issues of entitlement to 
service connection for bilateral foot disability and 
entitlement to an evaluation in excess of 10 percent for 
bilateral shin splints, pursuant to the authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response of the 
veteran and his representative, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  In an August 1993 rating decision, a claim by the veteran 
of entitlement to service connection for chronic foot 
disability was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence received since the August 1993 rating action is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
bilateral foot disability.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision which denied entitlement 
to service connection for chronic foot disability is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the August 1993 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for bilateral foot disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
chronic foot disability was originally denied in an August 
1993 rating decision on the basis that service medical 
records did not show chronic foot disability and a current VA 
examination did not show a chronic foot disability.  The 
veteran was informed of that decision in by letter in 
November 1993, but he did not file a notice of disagreement 
to initiate an appeal.  The August 1993 rating decision 
therefore became final.  See 38 U.S.C.A. § 7105(c).  However, 
a claim may be reopened if new and material evidence is 
presented or secured since the prior final decision.  See 
38 U.S.C.A. § 5108. 

The veteran sought to reopen his claim, but in an August 2000 
rating decision, the RO found no new and material evidence.  
The veteran then appealed that decision to the Board.  The 
Board notes, however, that in a subsequent November 2001 
rating decision, the RO found new and material evidence and 
reopened the veteran's claim.  Nevertheless, although the RO 
may have eventually determined that new and material evidence 
was received to reopen the claim, the Board is not bound by 
that determination and must consider whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's August 1993 
decision, including VA outpatient treatment records and 
private treatment records.  This evidence demonstrates 
treatment, diagnoses, and complaints relevant to pes planus 
as well as notations of plantar fasciitis secondary to a 
lower leg condition.  In view of the basis for the August 
1993 denial, the newly received evidence demonstrating 
current chronic foot disability is new and material and the 
claim must be reopened.  In other words, the Board agrees 
with and affirms the RO's finding in this regard.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The additional development to be conducted by 
the Board will serve to ensure compliance with the notice and 
assistance provisions of this new legislation and 
implementing regulations. 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral foot 
disability is reopened.  To this extent only, the appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

